Citation Nr: 0215367	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for residuals of a 
left knee laceration, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from November 1992 to December 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

At an April 2001 RO hearing, the veteran indicated that he 
wished to claim service connection for a left knee disorder, 
consisting of pathology other than the service-connected 
scar.  As such, that issue is referred back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence necessary to 
substantiate his claims, and all relevant evidence necessary 
to an equitable disposition of this appeal was obtained.

2.  The medical evidence does not show that any current back 
disorder is causally related to an incident of the veteran's 
active service.

3.  The veteran's residuals of a left knee laceration are 
well-healed, and are not manifested by any objective findings 
of limitation of function of the left knee; the veteran 
reports that his left knee scar does not really bother him.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a compensable rating for residuals of a 
left knee laceration have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.118, Diagnostic Code 7805 (2001); 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current back disorder is related to an incident of his active 
military service.  He also requests an increased 
(compensable) rating for his residuals of a left knee 
laceration.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file reveals that in March 2001, the RO sent the 
veteran a letter informing him of the VCAA and how it 
impacted his claims.  He was notified of the evidence the RO 
had used in deciding his claim in an earlier rating decision, 
and he was informed of the type of evidence that was still 
needed to establish his claims.  The RO told the veteran what 
he could do to help, and informed him of what VA would do to 
assist him with his claims.  The veteran was also notified of 
the laws and regulations governing his claims by a rating 
decision, statement of the case (SOC), and supplemental 
statement of the case (SSOC) in the record.  Additionally, 
other RO letters of record dated in February 2000 and June 
2001, informed the veteran of information needed to 
substantiate his claims.  In light of the foregoing, the 
Board is satisfied that the veteran was put on notice as to 
the evidence needed to substantiate his claims, including 
what evidence he should supply, and what evidence VA would 
assist in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains the veteran's service medical records, VA 
examination reports, and a clinical record from the Wright-
Patterson Air Force Base.  In April 2002, the veteran 
appeared at a hearing before an RO hearing officer, and a 
copy of that hearing transcript is in the record.  The RO 
attempted to obtain additional records identified by the 
veteran from the Wright-Patterson Air Force Base, but that 
request had a negative response.  The Board has carefully 
reviewed the file, including the veteran's statements, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A.

I.  Service Connection.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

On the veteran's original claim for service connection, 
received in January 2000, he claimed service connection for a 
sore back "due to heavy lifting of metal," which he stated 
occurred in April 1999.  A review of the veteran's service 
medical records reveals that in August 1999, the veteran was 
seen with complaints of a cramp in his back.  He was assessed 
with a thoracic strain, in the T7-T-10 area.  

Following service separation, a March 2000 record from the 
Wright-Patterson Air Force base indicates that the veteran 
was seen with complaints of back pain from lifting.  The 
impression was lumbosacral strain.  He was prescribed 
medication.  Later that same month, in a March 2000 VA 
general medical examination, the veteran reported that in 
1999 he was doing a lot of lifting and digging for the 
military, and he woke up one morning with a stiff back.  He 
stated that he was able to loosen his back, and continued to 
work for another week, although his back continued to stiffen 
at the end of the day.  He took some Motrin and felt better, 
and returned to his regular military duty.  He reported that 
sometime in the year 2000, when working his civilian 
construction job, he lifted a ten pound weight and felt pain 
in his back in the same location as in the service.  He was 
eventually seen at the Wright-Patterson Air Force Base, and 
was told he had a herniated disk.  The VA examiner diagnosed 
the veteran with L4-5 disk herniation.  

In an April 2002 RO hearing, the veteran testified that when 
he hurt his back in service, he could not tell whether it was 
the low back, or midback, although he indicated that he had a 
sharp pain going down his leg.  He stated that when he was 
working for a contractor after he got out of the military, he 
thought that he hurt his back in the same spot.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against a 
claim for service connection for a back disorder, and the 
appeal is denied.  The veteran maintains that he injured his 
back in service, and he also maintains that he injured his 
back following service, when working for a contractor.  The 
veteran's service medical records reflect a thoracic strain, 
and the post-service evidence reflects a lumbar spine 
disorder.  Despite the veteran's belief that the two 
incidents are related, there is no medical opinion suggesting 
that the post-service L4-5 disk herniation is causally 
related to the in-service thoracic spine strain.  In fact, 
the veteran has identified a specific post-service incident 
which initiated his current symptoms, and the veteran's 
service medical records are negative for any findings 
pertaining to the lumbar spine.  As a lay person, without 
medical expertise or training, the veteran is competent to 
testify that he currently experiences back pain.  However, 
his opinions as to medical etiology or causation are not 
competent medical evidence, which is required to establish 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (laypersons may be competent to provide an 
"eye-witness account of a veteran's visible symptoms," but 
they are not capable of offering evidence that requires 
medical knowledge).  In the present case, a medical opinion 
is needed that links any current back disorder to an incident 
of the veteran's active service.  Such evidence is not 
present in this case.  

In conclusion, for the reasons outlined above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for a back disorder, and the 
appeal is denied.  The Board has considered the "benefit of 
the doubt" rule, but because the evidence is not in relative 
equipoise, that doctrine is not applicable in this case.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) 
(38 U.S.C.A. § 5107(b) only requires that the Board consider 
all the evidence and material of record; the benefit-of-the-
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  

II.  Increased Rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the service medical records reveals that in May 
1993, the veteran fell and sustained a laceration to his left 
knee.  The laceration was sutured, and the sutures were 
removed 8 days later, at which time the incision was 
described as well-healed, with no infection.  

In a March 2000 VA examination, the examiner indicated that 
he had reviewed the veteran's claims file.  The veteran could 
squat without difficulty, and the range of motion of his 
lower extremities was full and equal without heat, edema, or 
instability.  There were no specific findings made with 
regard to the veteran's left knee scar.  However, in an April 
2002 RO hearing, the veteran testified that "[t]he scar 
doesn't really bother me."  Rather, the veteran indicated 
that he wished to pursue a claim for underlying pathology in 
his left knee.  That issue is not presently before the Board, 
and was referred back to the RO in the Introduction to this 
decision.  The veteran testified at that hearing that he had 
received treatment for his knee at the Wright-Patterson Air 
Force Base in April 2002.  However, the RO requested those 
records in May 2002, and received a negative response later 
that same month indicating that there were no such records on 
file.

The veteran was assigned a noncompensable rating for his left 
knee laceration pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7805, which rates scars based on limitation of function 
of the part affected.  In the present case, the May 2000 VA 
examination indicated that the veteran had full range of 
motion of his lower extremities, and noted that there was no 
heat, effusion, or instability.  As such, there is no 
objective basis to assign a higher rating for limited knee 
motion or instability under Diagnostic Codes 5257, 5260, or 
5261.  Moreover, in the April 2002 hearing, the veteran 
testified that his left knee scar did not bother him.  In 
light of the foregoing, the Board finds no basis to assign a 
compensable rating for the veteran's left knee laceration.  

The Board notes that there were recent amendments to the 
rating criteria for evaluating skin, which were made 
effective August 30, 2002.  67 Fed. Reg. 49,590, 49,596 (July 
31, 2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the ... judicial appeal process has been concluded, the 
version most favorable to appellant should and ... will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991); but see 38 U.S.C.A. § 5110(g) (where an 
increase is awarded pursuant to a change in the law, the 
effective date shall not be earlier than the effective date 
of the new law).  However, despite the amendments, the 
language of Diagnostic Code 7805 (under which the veteran is 
presently assigned a noncompensable rating) was essentially 
unchanged.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal, even though the RO did not have 
the opportunity to consider the applicability of the amended 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant). 

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
residuals of a left knee laceration and its effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4, 
including all potentially applicable diagnostic code 
provisions.  However, the medical evidence, as previously 
discussed, is consistent with no more than a noncompensable 
rating for residuals of a left knee laceration.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.  The Board 
has considered the benefit of the doubt rule in this case, 
but as there is not an approximate balance of positive and 
negative evidence, the rule is not applicable.  See 
38 U.S.C.A. § 5107(b).

Further, the record does not reflect that the veteran's 
residuals of a left knee laceration have caused marked 
interference with his employment or necessitated any recent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).



ORDER

Service connection for a back disorder is denied.  

The criteria not having been met, the claim for entitlement 
to a compensable rating for residuals of a left knee 
laceration is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

